734 So. 2d 517 (1999)
Kenneth KINCAID, Appellant,
v.
STATE of Florida, Appellee.
No. 98-2110.
District Court of Appeal of Florida, Fifth District.
May 21, 1999.
*518 James B. Gibson, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Patrick W. Krechowski, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Kenneth Kincaid challenges the inclusion of two misdemeanors on his sentencing scoresheet. The state failed to produce certified copies of the judgments of convictions after defense counsel requested them as proof of the existence of the convictions. Given the objection made and the fact that the state failed to provide any evidence of these disputed convictions, we find that they should not have been included in the scoresheet. See Blanton v. State, 546 So. 2d 1181 (Fla. 5th DCA), dismissed, 551 So. 2d 460 (Fla.1989); Vandeneynden v. State, 478 So. 2d 429 (Fla. 5th DCA 1985) (where defendant disputes truth of hearsay statement contained in a presentence report, court must require state to produce corroborating evidence).
We vacate appellant's sentence and remand the matter to the trial court. On remand, the trial court may allow the state to produce evidence that Kincaid was convicted of the misdemeanors of contributing to the delinquency of a minor and driving without a valid vehicle registration. Failure to submit adequate proof of these alleged convictions will require resentencing without the inclusion of points for them.
SENTENCE VACATED; REMANDED.
GRIFFIN, C.J., COBB and PETERSON, JJ., concur.